UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1499


LAUNEIL SANDERS,

                  Plaintiff - Appellant,

             v.

NORTH CAROLINA STATE, authorized agent NC Attorney General
Roy Cooper; GASTON COUNTY CHILD SUPPORT AGENCY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:07-cv-03174-GRA)


Submitted:    November 20, 2008             Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.       Gerald Kevin Robbins,
Special Deputy Attorney General, Raleigh, North Carolina; Frank
Langston Eppes, EPPES & PLUMBLEE, PA, Greenville, South
Carolina, Thomas B. Kakassy, THOMAS B. KAKASSY, PA, Gastonia,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Launeil     Sanders   appeals   the   district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42    U.S.C.   § 1983    (2000)   complaint.    We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                     See

Sanders v. North Carolina, No. 7:07-cv-03174-GRA (D.S.C. Apr.

24, 2008).      Further, we deny the pending motion to dismiss this

appeal for failure to prosecute.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                        2